Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED OFFICE ACTION
             This Office Action is in response to the papers filed on 05 September 2022.

CLAIMS UNDER EXAMINATION
Claims 1, 7-12 and 17-20 and 22 are pending. Claims 1, 7-12, 17, 20 and 22 have been examined on their merits.

 PRIORITY
The instant application claims priority to GB1118586. The Foreign document does not provide support for hyaluronic acid species with the claimed weights and amounts. The Applicant has benefit is to PCT/IB2012/055974, filed on 29 October 2012.

WITHDRAWN REJECTIONS:
The previous rejections have been withdrawn due to claim amendment.

NEW GROUNDS OF REJECTION
New grounds of rejection have been necessitated by claim amendment.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7-10, 12 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turzi et al. (previously cited; WO2011/110948 15 September 2011) in view of Francese et al. (previously cited; Bimodal Molecular Weight Hyaluronate Formulations And Methods For Using Same. Patent 6107347), Petito et al. (previously cited; Method For Use of Hyaluronic Acid in Wound Management. Patent 6541460, 2003) and Ambrosio et al. (previously cited; Rheological Study On Hyaluronic Acid And Its Derivative Solutions. J.M.S.-PURE APPL. CHEM., A36(7&8), pp. 991-1000 (1999).


Claim 1 is directed to a system (hence, a product) for preparing a cell composition. The claim recites “a centrifuge tube to hold a blood sample and adapted to separate a platelet rich plasma from the blood sample upon centrifugation”. The claim is interpreted to mean the tube must be able to hold blood during centrifugation. As written, the claim does not contain blood. 

The limitation “adapted to separate a platelet rich plasma from the blood sample upon centrifugation” is directed to a method. The claims are directed to a product. Therefore a tube that would be able to separate blood if it were centrifuged reads on this limitation. 

Claim 1 recites “the tube before blood collection and centrifugation having layers comprising…”. Examiner notes “before blood collection and centrifugation” refers to method steps. The claimed product is interpreted to contain layers comprising the recited anticoagulant, cell selector gel and the claimed at least two hyaluronic acids. The claim recites how the at least two hyaluronic acids are able to move “during centrifugation” to form the cell composition with the platelet rich plasma. As set forth above, blood is not interpreted to be present in the claimed system. Therefore this limitation is interpreted to be directed to how the system would operate during a centrifugation step if blood where present.

The claim recites the position of the anticoagulant and hyaluronic acids prior to introduction of the blood sample and centrifugation. As set forth above, the system recited in claim 1 is not interpreted to comprise blood. Centrifugation is interpreted to be a method step, while the claims are drawn to a product. Therefore a tube comprising an anticoagulant above the at least two hyaluronic acids would read on this limitation.

The claim recites the components that would be present in the tube “upon centrifugation”. As set forth above, the system recited in claim 1 is not interpreted to comprise blood. Centrifugation is interpreted to be a method step, while the claims are drawn to a product. Therefore a tube comprising a cell selector gel, an anticoagulant and the claimed at least two hyaluronic acids would be expected to meet the claim limitation. above the at least two hyaluronic acids would read on this limitation.


Turzi et al. disclose a process, tube and a device for preparing a wound healant composition (Abstract). Figure 16 teaches a tube comprising a layer of sodium citrate at the top, a cell selector gel in the middle and hyaluronic acid at the bottom. Turzi teaches sodium citrate is an anticoagulant (page 17, last paragraph). Because sodium citrate is prepared as a salt of citrate, it is interpreted to be non-naturally occurring. It is also of note claim 7 of the instant invention further limits the non-naturally occurring anticoagulant of claim 1 to sodium citrate.

Turzi teaches the following (page 7, second paragraph):
The expression "thixotropic" means a gel that becomes more fluid as a result of agitation or pressure, i.e. a gel which viscosity is decreasing as a result of agitation or pressure. The term viscosity refers to those characteristics of the specified material(s) determining the degree of gelation, such as for example the firmness or hardness of the material, the degree to which the material resists flowing like a fluid. A thixotropic gel according to the invention comprising a polyester gel or a mixture thereof which is water insoluble and chemically inert to blood constituents which can be used in accordance with the invention. Typical thixotropic gels are used in blood cells separation for diagnostics and proteomics purposes. A thixotropic gel is also herein referred to as a "cell selector gel". Other gels may be used in the present invention.

The art teaches a tube that can be centrifuged, and discloses the thixotropic gel will separate the serum from whole blood (page 11, beginning about the third paragraph). A polyester gel is interpreted to be non-naturally occurring because polyester is not a natural compound.

Turzi teaches the tube can produce a supernatant containing enriched platelet rich plasma and hyaluronic acid atop the cell selector gel following centrifugation (page 17, lines 1-2). The art discloses red blood cells are separated from the PRP+HA after centrifugation (Figure 16). Turzi explicitly teaches the use of hyaluronic acid (page 5, line 6). The order of layers recited in Turzi read on the order of layers recited in claim 1.

As set forth above, Turzi:
anticipates a tube that can be used to hold and centrifuge blood;
anticipates an anticoagulant;
anticipates a cell selector gel;
anticipates hyaluronic acids; and
anticipates the position of each chemical component in the tube before and following centrifugation.

The deficiencies of Turzi are: the reference is silent regarding the use hyaluronic acids with different molecular weights; and the reference is silent regarding the claimed concentrations and ratios of hyaluronic acids.

Francese et al. disclose a method of protecting tissues exposed to trauma (Abstract).
Francese administers a bimodal composition comprising a HA fraction with a high MW
and a HA fraction with a low MW (column 2, lines 54-64). The weight of the high MW fraction is preferably in the range of about 2 million to about 4 million daltons (hence 2000-4000 KDa). The weight of the low MW fraction is preferably in the range of about 300,000 (hence, 300 KDa) (column 4, lines 20-30). Therefore the art suggests HA with a weight that is less than 600 kDA and HA with a weight of about 4000 kDA. The weight ratio of the first fraction (hence, high MW HA) to the second fraction (hence, low MW HA) is in the range of about 0.1 to about 4 (column 4, lines 47-49).

Francese teaches it has unexpectedly been found that such bimodal compositions have
advantages over compositions either of these HA fractions alone (column 2,
lines 59-64). As illustrated in comparative examples 1-3. The art teaches bimodal
compositions have an enhanced protective effect when compared to compositions with
either low or high MW (column 7, lines 43-60).

Petito teaches a method of treating a wound by administering HA (Abstract). 
The art teaches applying a composition that is preferably 0.5% HA, but which may be 0.01 to 65% (column 4, line 38, lines 59-62). The art uses 1.0% HA in Example 1-6. The art teaches the MW of HA in said composition may be between 0.1x106- 4.0x106 (hence, 100 KDa - 4000 KDa). 

In Ambrosio et al., rheological measurements were performed on Hyaluronic acid
(HA) and its derivative solutions to evaluate steady flow viscosity and dynamics response with the aim to correlate the materials properties to the concentration, molecular weight and chemical structure (Abstract). Ambrosio teaches rheological analysis is a useful tool to explore relationships between mechanical behavior and structure, concentration and molecular weight of biopolymers solutions. It provides valuable indications to better design proper substitutes for specific biomedical application (first paragraph of Conclusion). By using rheological analysis, we observed that HA solutions behave as viscous liquid or entanglement network as function of molecular weight and concentration. Entanglement formation is more affected by an increase of molecular weight than by an increase of concentration. Moreover, the results showed the possibility to modulate the rheological properties of HA based solutions by chemical modification without altering the biocompatibility of the HA molecules (last paragraph, page 1000). 

It would have been  obvious to combine the teachings of Turzi and Francese by using a
bimodal HA composition comprising a species less than 600 KDa and a species of approximately 4000kDA. One would have been motivated to do so since Francese teaches compositions with about 4000 KDa HA and 300 KDa (hence, less than 600 KDa) may be used in compositions that treat tissues. The skilled artisan would use the cited bimodal composition since it has an enhanced protective effect when compared to
compositions with either low or high MW fractions alone. One would have expected similar results since Turzi and Francese both use HA for tissue healing preparations. 

As set forth above, Francese teaches the ratio of high to low MW HA may be in the range of about 0.1 to about 4. It would have been obvious to use the claimed ratio since Francese teaches any ratio between 0.1 to about 4 may be used to treat a tissue. 
Therefore, one would optimize the amount of low and high species to achieve a final MW that provides the desired viscosity and adhesion properties. One would expect success using the claimed ratio since Francese teaches any ratio in the disclosed range will provide an enhanced protective effect. Claim 1 recites the total concentration of HA is approximately 2.2% to approximately 2.8%. The instant specification does not disclose the values encompassed by the term “approximately”.
It would have been obvious to combine the teachings of the prior art and use HA in a concentration of approximately 2.2% to approximately 2.8% since Petito teaches HA can successfully be used at any concentration between 0.01 to 65% to treat a tissue wound. The skilled artisan would optimize the amount of HA to achieve the desired therapeutic effect. One would have expected success since Petito teaches HA can be used in a concentration of 0.01 to 65% to treat a tissue. Ambrosio teaches the behavior of HA solutions is a function of both molecular weight and concentration. Therefore both are variables that affect the behavior (i.e., viscous or entanglement) of HA solutions. The skilled artisan would optimize the concentration relative to MW to achieve a solution with the desired rheological behavior, as taught by Ambrosio.

As set forth above, the order of layers recited in Turzi reads on the order of layers recited in claim 1.Turzi teaches a tube adapted to centrifuge blood to produce a PRP that contains an anticoagulant, a cell selector gel and a hyaluronic acid. Therefore the system taught by Turzi would be expected to move as recited in claim 1 during a centrifugation.

MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).” 
 
Therefore claim 1 is included in this rejection (claim 1). 

Turzi uses sodium citrate (supra). Therefore claim 7 is rendered obvious (claim 7).

Turzi discloses a syringe for dispensing the composition (page 31, third paragraph). Therefore claim 8 is included in this rejection (claim 8).

Turzi suggests the use of chitosan, fat cells or fact tissue in said wound healant (page 16, third section). Therefore claim 9 is rendered obvious (claim 9).

Turzi suggests the use of botulinum toxin (page 16, second section). Therefore claim 10 is rendered obvious (claim 10).

The teachings of the prior art as set forth above are reiterated. In addition to the limitations set forth in claim 1, claim 12 has been amended to recite a cell selector gel comprising a polymer. As set forth above, Turzi teaches the following (page 7, second paragraph):
The expression "thixotropic" means a gel that becomes more fluid as a result of agitation or pressure, i.e. a gel which viscosity is decreasing as a result of agitation or pressure. The term viscosity refers to those characteristics of the specified material(s) determining the degree of gelation, such as for example the firmness or hardness of the material, the degree to which the material resists flowing like a fluid. A thixotropic gel according to the invention comprising a polyester gel or a mixture thereof which is water insoluble and chemically inert to blood constituents which can be used in accordance with the invention. Typical thixotropic gels are used in blood cells separation for diagnostics and proteomics purposes. A thixotropic gel is also herein referred to as a "cell selector gel". Other gels may be used in the present invention.

The art teaches a tube that can be centrifuged, and discloses the thixotropic gel will separate the serum from whole blood (page 11, beginning about the third paragraph). The art teaches a thixotropic polyester gel. Polyester is interpreted to be a polymer. Therefore Turzi teaches this limitation.

It would have been  obvious to combine the teachings of Turzi and Francese by using a
bimodal HA composition comprising a species less than 600 KDa and a species of approximately 4000kDA. One would have been motivated to do so since Francese teaches compositions with about 4000 KDa HA and 300 KDa (hence, less than 600 KDa) may be used in compositions that treat tissues. The skilled artisan would use the cited bimodal composition since it has an enhanced protective effect when compared to
compositions with either low or high MW fractions alone. One would have expected similar results since Turzi and Francese both use HA for tissue healing preparations. 

As set forth above, Francese teaches the ratio of high to low MW HA may be in the range of about 0.1 to about 4. It would have been obvious to use the claimed ratio since Francese teaches any ratio between 0.1 to about 4 may be used to treat a tissue. 
Therefore, one would optimize the amount of low and high species to achieve a final MW that provides the desired viscosity and adhesion properties. One would expect success using the claimed ratio since Francese teaches any ratio in the disclosed range will provide an enhanced protective effect. Claim 1 recites the total concentration of HA is approximately 2.2% to approximately 2.8%. The instant specification does not disclose the values encompassed by the term “approximately”.
It would have been obvious to combine the teachings of the prior art and use HA in a concentration of approximately 2.2% to approximately 2.8% since Petito teaches HA can successfully be used at any concentration between 0.01 to 65% to treat a tissue wound. The skilled artisan would optimize the amount of HA to achieve the desired therapeutic effect. One would have expected success since Petito teaches HA can be used in a concentration of 0.01 to 65% to treat a tissue. Ambrosio teaches the behavior of HA solutions is a function of both molecular weight and concentration. Therefore both are variables that affect the behavior (i.e., viscous or entanglement) of HA solutions. The skilled artisan would optimize the concentration relative to MW to achieve a solution with the desired rheological behavior, as taught by Ambrosio.

As set forth above, the order of layers recited in Turzi reads on the order of layers recited in claim 12.Turzi teaches a tube adapted to centrifuge blood to produce a PRP that contains an anticoagulant, a cell selector gel and a hyaluronic acid. Therefore the system taught by Turzi would be expected to move as recited in claim 1 during a centrifugation.

MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).” 
 
Therefore claim 12 is included in this rejection (claim 12). 

Claim 20 recites the order of components prior to centrifugation. Examiner notes centrifugation is a method step. The claims are directed to a product. Figure 16 illustrates a tube with hyaluronic below cell selector gel and an anticoagulant above a cell selector gel. Therefore claim 20 is included in this rejection (claim 20).

Therefore the Applicant’s Invention is rendered obvious as claimed.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Turzi et al. in view of Francese et al., Petito et al. and Ambrosio et al. as applied to claim 12 above, and further in view of Swann et al. (previously cited; Steam-Sterilizing Solid Hyaluronic Acid. Patent 5621093 1997).


Claim 12 is rejected on the grounds set forth above. The teachings of each cited reference is reiterated. 

Turzi disclose a process, tube and a device for preparing a wound healant composition . While Turzi suggests the use of hyaluronic acid (HA), the art is silent regarding steam sterilization of this component. 

Swann teaches “When used as a medical product, HA generally must be sterilized” (column 1, lines 20-21). The art teaches dry heating and autoclaving reduces the molecular weight of HA (column 1, lines 25-39). The art teaches steam sterilization has many advantages. This method does not leave chemical contaminants, and reduces the loss in molecular weight seen with autoclaving and dry heat (column 1, lines 44-45).

Including HA of the claimed sizes in Turzi’s system is obvious on the grounds set forth in the rejection of claim 12 above. It would have been obvious to sterilize the HA. One would have been motivated to do so since Turzi teaches a medical product comprising HA and Swann teaches when used as a medical product, HA generally must be sterilized. As set forth above, Swann teaches dry heating and autoclaving reduces the molecular weight of HA. The skilled artisan would use steam sterilization because it does not leave chemical contaminants, and reduces the loss in molecular weight seen with autoclaving and dry heat. One would have had a reasonable expectation of success since Swann teaches HA can be subjected to steam sterilization. One would have expected similar results since each reference is directed to the use of HA as a therapeutic. Therefore claim 17 is rendered obvious as claimed (claim 17).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turzi et al. in view of Francese et al., Petito et al and Ambrosia et al. as applied to claim 1 above, and further in view of and Lebreton et al. (previously cited; Cross-linking of low-molecular weight and high-molecular weight polysaccharides, preparation of injectable monophase hydrogels, polysaccharides and hydrogels obtained. US 2010/0226988 A1) as evidenced by Juvilis Cosmetics (Benefits of Hyaluronic Acid pages 1-2).

Claim 1 is rejected on the grounds set forth above. The teachings of the prior art are reiterated.

While the prior art teaches the use of biomodal hyaluronic acid, the art is silent as to whether the hyaluronic acids used are reticulated.

Lebreton et al. teach a process for crosslinking a mixture comprising at least one low
molecular weight polymer and at least one high molecular weight polymer (Abstract).
The art teaches the use of hyaluronic acid ([0031] [0037]). The art teaches the following
([0039]-[0041]):

In the context of the crosslinking of this type of polymer (hyaluronic acid salt(s)), in one
preferred variant of carrying out the crosslinking, the reaction mixture contains:
at least one hyaluronic acid salt of low molecular weight m, where m≥9.9.105 Da,
advantageously 104Da ≤ m ≤ 9.9.105 Da; and
at least one hyaluronic acid salt of high molecular weight M, where M≥106 Da, advantageously 106Da ≤ M ≤ 108 Da…

The art discloses the compositions in question, have been used in numerous
applications, including as cosmetic and dental surgery, in opthalmology, in orthopedics,
etc., as products for preventing tissue adhesions, in general surgery ([0008]). As evidenced by Juvilis Cosmetics, crosslinked hyaluronic acid is reticulated.

It would have been obvious to combine the teachings of the prior art by using reticulated hyaluronic acids in the system taught by Turzi. One would have been motivated to do so since Lebreton teaches crosslinked low and molecular weight HA species are known in the art and used to prevent adhesions. One would have had a reasonable expectation of success since Lebreton teaches low and high molecular weight HA can be crosslinked. One would have expected similar results since each of the references teaches the use of HA in therapeutic compositions. Therefore claim 11 is included in this rejection (claim 11).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Turzi et al. in view of Francese et al., Petito et al., Ambrosio et al., Lebreton et al. and Swann et al. as evidenced by Juvilis Cosmetics.


Turzi et al. disclose a process, tube and a device for preparing a wound healant composition (Abstract). Figure 16 teaches a tube comprising a layer of sodium citrate at the top, a cell selector gel in the middle and hyaluronic acid at the bottom. Turzi teaches sodium citrate is an anticoagulant (page 17, last paragraph). Because sodium citrate is prepared as a salt of citrate, it is interpreted to be non-naturally occurring. It is also of note claim 7 of the instant invention further limits the non-naturally occurring anticoagulant of claim 1 to sodium citrate.

Turzi teaches the following (page 7, second paragraph):
The expression "thixotropic" means a gel that becomes more fluid as a result of agitation or pressure, i.e. a gel which viscosity is decreasing as a result of agitation or pressure. The term viscosity refers to those characteristics of the specified material(s) determining the degree of gelation, such as for example the firmness or hardness of the material, the degree to which the material resists flowing like a fluid. A thixotropic gel according to the invention comprising a polyester gel or a mixture thereof which is water insoluble and chemically inert to blood constituents which can be used in accordance with the invention. Typical thixotropic gels are used in blood cells separation for diagnostics and proteomics purposes. A thixotropic gel is also herein referred to as a "cell selector gel". Other gels may be used in the present invention.

The art teaches a tube that can be centrifuged, and discloses the thixotropic gel will separate the serum from whole blood (page 11, beginning about the third paragraph). Therefore a tube containing blood is taught by the prior art. A polyester gel is interpreted to be non-naturally occurring because polyester is not a natural compound.

Turzi teaches the tube can produce a supernatant containing enriched platelet rich plasma and hyaluronic acid atop the cell selector gel following centrifugation (page 17, lines 1-2). The art discloses red blood cells are separated from the PRP+HA after centrifugation (Figure 16). Turzi explicitly teaches the use of hyaluronic acid (page 5, line 6). The order of layers recited in Turzi read on the order of layers recited in claim 22.

While Turzi teaches a tube adapted to centrifuge blood to produce a PRP that contains an anticoagulant, a cell selector gel and a hyaluronic acid, the deficiency of Turzi is that the reference is silent regarding the weight of the hyaluronic acid used.

The art does not teach a low MW HA to a high MW HA ratio of approximately 2:3, and a total concentration of HA is approximately 2.2% to approximately 2.8%.

Turzi disclose a process, tube and a device for preparing a wound healant composition . While Turzi suggests the use of hyaluronic acid (HA), the art is silent regarding steam sterilization of this component. 

Turzi does not disclose whether the hyaluronic acids used are reticulated

Francese et al. disclose a method of protecting tissues exposed to trauma (Abstract).
Francese administers a bimodal composition comprising a HA fraction with a high MW
and a HA fraction with a low MW (column 2, lines 54-64). The weight of the high MW fraction is preferably in the range of about 2 million to about 4 million daltons (hence 2000-4000 KDa). The weight of the low MW fraction is preferably in the range of about 300,000 (hence, 300 KDa) (column 4, lines 20-30). Therefore the art suggests HA with a weight that is less than 600 kDA and HA with a weight of about 4000 kDA. The weight ratio of the first fraction (hence, high MW HA) to the second fraction (hence, low MW HA) is in the range of about 0.1 to about 4 (column 4, lines 47-49).

Francese teaches it has unexpectedly been found that such bimodal compositions have
advantages over compositions either of these HA fractions alone (column 2,
lines 59-64). As illustrated in comparative examples 1-3. The art teaches bimodal
compositions have an enhanced protective effect when compared to compositions with
either low or high MW (column 7, lines 43-60).

Petito teaches a method of treating a wound by administering HA (Abstract). 
The art teaches applying a composition that is preferably 0.5% HA, but which may be 0.01 to 65% (column 4, line 38, lines 59-62). The art uses 1.0% HA in Example 1-6. The art teaches the MW of HA in said composition may be between 0.1x106- 4.0x106 (hence, 100 KDa - 4000 KDa). 

In Ambrosio et al., rheological measurements were performed on Hyaluronic acid
(HA) and its derivative solutions to evaluate steady flow viscosity and dynamics response with the aim to correlate the materials properties to the concentration, molecular weight and chemical structure (Abstract). Ambrosio teaches rheological analysis is a useful tool to explore relationships between mechanical behavior and structure, concentration and molecular weight of biopolymers solutions. It provides valuable indications to better design proper substitutes for specific biomedical application (first paragraph of Conclusion). By using rheological analysis, we observed that HA solutions behave as viscous liquid or entanglement network as function of molecular weight and concentration. Entanglement formation is more affected by an increase of molecular weight than by an increase of concentration. Moreover, the results showed the possibility to modulate the rheological properties of HA based solutions by chemical modification without altering the biocompatibility of the HA molecules (last paragraph, page 1000). 

Swann teaches “When used as a medical product, HA generally must be sterilized” (column 1, lines 20-21). The art teaches dry heating and autoclaving reduces the molecular weight of HA (column 1, lines 25-39). The art teaches steam sterilization has many advantages. This method does not leave chemical contaminants, and reduces the loss in molecular weight seen with autoclaving and dry heat (column 1, lines 44-45)..

Lebreton et al. teach a process for crosslinking a mixture comprising at least one low
molecular weight polymer and at least one high molecular weight polymer (Abstract).
The art teaches the use of hyaluronic acid ([0031] [0037]). The art teaches the following
([0039]-[0041]):

In the context of the crosslinking of this type of polymer (hyaluronic acid salt(s)), in one
preferred variant of carrying out the crosslinking, the reaction mixture contains:
at least one hyaluronic acid salt of low molecular weight m, where m≥9.9.105 Da,
advantageously 104Da ≤ m ≤ 9.9.105 Da; and
at least one hyaluronic acid salt of high molecular weight M, where M≥106 Da, advantageously 106Da ≤ M ≤ 108 Da…

The art discloses the compositions in question, have been used in numerous
applications, including as cosmetic and dental surgery, in opthalmology, in orthopedics,
etc., as products for preventing tissue adhesions, in general surgery ([0008]). As evidenced by Juvilis Cosmetics, crosslinked hyaluronic acid is reticulated.

It would have been  obvious to combine the teachings of Turzi and Francese by using a
bimodal HA composition comprising a species less than 600 KDa and a species of approximately 4000kDA. One would have been motivated to do so since Francese teaches compositions with about 4000 KDa HA and 300 KDa (hence, less than 600 KDa) may be used in compositions that treat tissues. The skilled artisan would use the cited bimodal composition since it has an enhanced protective effect when compared to
compositions with either low or high MW fractions alone. One would have expected similar results since Turzi and Francese both use to heal HA tissues. 

As set forth above, Francese teaches the ratio of high to low MW HA may be in the range of about 0.1 to about 4. It would have been obvious to use the claimed ratio since Francese teaches any ratio between 0.1 to about 4 may be used to treat a tissue. 
Therefore, one would optimize the amount of low and high species to achieve a final MW that provides the desired viscosity and adhesion properties. One would expect success using the claimed ratio since Francese teaches any ratio in the disclosed range will provide an enhanced protective effect. Further, claim 6 recites a total concentration of HA is approximately 2.2% to approximately 2.8%. The Examiner notes the instant specification does not disclose the values encompassed by the term “approximately”.
It would have been obvious to combine the teachings of the prior art and use HA in a concentration of approximately 2.2% to approximately 2.8% since Petito teaches HA may successfully be used at any concentration between 0.01 to 65% to treat a tissue wound. The skilled artisan would optimize the amount of HA to achieve the desired therapeutic effect. One would have expected success since Petito teaches HA can be used in a concentration of 0.01 to 65% to treat a tissue. Ambrosio teaches the behavior of HA solutions is a function of both molecular weight and concentration. Therefore both are variables that affect the behavior (i.e., viscous or entanglement) of HA solutions. The skilled artisan would optimize the concentration relative to MW to achieve a solution with the desired rheological behavior, as taught by Ambrosio.

It would have been obvious to combine the teachings of the prior art by using reticulated hyaluronic acids in the system taught by Turzi. One would have been motivated to do so since Lebreton teaches crosslinked low and molecular weight HA species are known in the art and used to prevent adhesions. One would have had a reasonable expectation of success since Lebreton teaches low and high molecular weight HA can be crosslinked. One would have expected similar results since each of the references teaches the use of HA in therapeutic compositions. 

It would have been obvious to sterilize the HA. One would have been motivated to do so since Turzi teaches a medical product comprising HA and Swann teaches when used as a medical product, HA generally must be sterilized. As set forth above, Swann teaches dry heating and autoclaving reduces the molecular weight of HA. The skilled artisan would use steam sterilization because it does not leave chemical contaminants, and reduces the loss in molecular weight seen with autoclaving and dry heat. One would have had a reasonable expectation of success since Swann teaches HA can be subjected to steam sterilization. One would have expected similar results since each reference is directed to the use of HA as a therapeutic.

As set forth above, Turzi the order of layers recited in Turzi read on the order of layers recited in claim 22.Turzi teaches a tube adapted to centrifuge blood to produce a PRP that contains an anticoagulant, a cell selector gel and a hyaluronic acid. Therefore the system taught by Turzi would be expected to move as recited in claim 22 during a centrifugation.
MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).” 
 
Therefore claim 22 is included in this rejection (claim 22). 

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 05 September 2022 are acknowledged. The Applicant alleges none of the prior art references alone or in combination teach a system for preparing a cell composition comprising at least two hyaluronic acids comprising at least one low molecular weight hyaluronic acid of approximately 600 KDa or less than 600 KDa, and at least one high molecular weight hyaluronic acid of approximately 4000 KDa or above 4000 KDa, wherein ratio of the low molecular weight hyaluronic acid to the high molecular weight hyaluronic acid is approximately 2:3 and a total concentration of hyaluronic acid is approximately 2.2% to approximately 2.8%, as provided by the Applicant’s amended claims 1 and 12. The Applicant states the combination of a low and high molecular weight hyaluronic acid in a specific ratio and concentrations thereof results in the composition having a viscosity that is suitable for mechanical support, promoting cell proliferation and better penetration.
The arguments state the presently claimed invention allows manufacturing and commercialization of a finished “all in one” medical device (tube) ready to be used by the medical doctor in order to prepare the combination therapy of platelet rich plasma (PRP) with at least two Hyaluronic Acid (HA), hence containing already the necessary components to prepare such combination therapy with only simple centrifugation. 
The arguments state the as-filed specification provides experimental data on different combinations of HA weights and concentrations (See, Table 8-10 on Page 19-20 of the as-filed specification). Table 8 denotes a HA mixture ‘F’ comprising 1% 500 KDa and 1.5% 4000 KDa (i.e. are present in a ratio of 1:1.5 or 2:3 with a total concentration of 2.5%), provides flowability/viscosity (when tested with syringe and needle 25G) as per industrial standard (Table 9, 10 and paragraph [0445]) and procures a higher concentration of HA (about 2.5%) while ensuring slow resorption when compared with single molecular weight HA (ostenil 1% or ostenil 2%).
The Applicant asserts one of ordinary skill in the art would not be motivated, or be able to, with a reasonable expectation of success, arrive at the presently claimed system for preparing a cell composition which was shown by the specification experimental data to be easy to use in a syringe or like devices. Moreover, it is not obvious to provide the Applicant’s claimed invention which has to process blood and separate appropriate blood components in order to yield a composition comprising PRP and HA. The HA composition and AC have to be injected in the tube (prefilled), and one has to overcome the issue of sterilization which can degrade the components, etc. Thus, the composition has to be adapted for a syringe and for injection, which was not possible prior to the Applicant’s invention.
The Applicant preemptively argues the rejection of newly presented claim 22 and asserts a rejection of the claim would require 8 references and wound hardly be considered obvious to one of ordinary skill in the art at the time of the invention.
EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant argues none of the prior art references alone or in combination teach non-naturally occurring hyaluronic acids of the claimed weights, concentrations an ratios now recited in claims 1, 12 and 22. Examiner notes new grounds of rejection have been made to address amended claims 1 and 12 and newly presented claim 22. As set forth above, Turzi anticipates a tube that can be used to centrifuge blood. The art anticipates an anticoagulant and cell selector gel. The art teaches the use of hyaluronic acids. The art anticipates the position of each chemical component in the tube. The deficiencies of Turzi is that the art is silent regarding the weights, concentrations and ratio of the hyaluronic acid used in the disclosed system. Examiner notes Francese, Petito and Ambrosio are cited as prior art references that disclose why one would use hyaluronic acids that meet the claim limitations.
The arguments point to a mixture “F” in the instant specification comprising 1% 500 KDa and 1.5% 4000 KDa (i.e. are present in a ratio of 1:1.5 or 2:3 with a total concentration of 2.5%). The arguments state this composition provides flowability/viscosity (when tested with syringe and needle 25G) as per industrial standard  and procures a higher concentration of HA (about 2.5%) while ensuring slow resorption when compared with single molecular weight HA (ostenil 1% or ostenil 2%). In response, Examiner notes claim 1 recites a low molecular weight HA of 600kDa or less and a high molecular weight HA of 4000 kDA or more. Therefore the arguments directed to mixture F are not commensurate with the scope of the claims, which recite broader levels of each HA.   Claim 1 also recites a broader range of HA and a ratio that is not commensurate with the scope of mixture F. While the Applicant argues a system for preparing a cell composition which was shown by the specification experimental data to be easy to use in a syringe or like devices, the claims do not recite the composition pointed by the Applicant.
While Examiner acknowledges the arguments directed to viscosity, the prior art teaches viscosity is a function of HA concentration and weight. As set forth in the  rejections above, Ambrosia teaches “by using rheological analysis, we observed that HA solutions behave as viscous liquid or entanglement network as function of molecular weight and concentration. Entanglement formation is more affected by an increase of molecular weight than by an increase of concentration. One would optimize the concentration and ratios taught by Francese and Petito to prepare a composition with the desired viscosity.  
The Applicant preemptively argues against the rejection of claim 22 based on the use of eight references. Even arguendo claim 22 was rejected using eight references, which it does not, Examiner reiterates the basis of the rejection.

As set forth above, Turzi:
anticipates a tube that can be used to hold and centrifuge blood;
anticipates an anticoagulant;
anticipates a cell selector gel;
anticipates hyaluronic acids; and
anticipates the position of each chemical component in the tube before and following centrifugation.
The deficiencies of Turzi is that the art is silent regarding the weights, concentrations and ratio of the hyaluronic acid used in the disclosed system. Turzi does not disclose whether the HA is sterilized or reticulate.  The additional cited references are each directed to the concentration, ratios and form of HA to be used for the purpose taught by Turzi. Therefore the arguments are not persuasive.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653